Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (10/26/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-7) were examined in a Non-Final on 4/15/2020. A Final office action in response to Applicants submission dated 7/14/2020 including claims 1 and 3-7 was mailed on 09/03/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered. Claims 1 and 3-7 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a combiner configured to generate the output wave by combining the multiple high frequency powers such that a potential difference between the plasma and the chamber main body is reduced.” (underlined for emphasis) in claim 1 is unclear. 
It is noted that there appears to be no structure for reducing the plasma potential close to ground except the combiner which combines different frequencies to generate a particular wave shape. As discussed in the office action the combiner is disclosed in the prior art.
Further, the chamber body is at ground potential and trying to reduce plasma to ground or close to ground potential appears unclear.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al (US 20020038631) in view of Shichang Wu (US 6711360).
Sumiya et al disclose a plasma processing apparatus (Fig 1), comprising: a chamber main body configured to provide a chamber therein and connected to a ground potential (101); a placing table, having a lower electrode (115), provided within the chamber; and a first high frequency to start plasma (111); a second high frequency power supply unit electrically connected to the lower electrode (119) and configured to generate an output wave for bias to be supplied to the lower electrode, wherein the high frequency power supply unit is configured to generate the output wave in which a positive voltage component of a high frequency power having a fundamental frequency is reduced (See Fig 7). 
The limitation “the second high frequency power supply unit is configured to set the fundamental frequency such that a maximum value of an energy of ions irradiated to the chamber main body based on a half-wave of the fundamental frequency (Eh)/ a maximum value of an energy of ions irradiated to the chamber main body based on a sine wave of the fundamental frequency (Ef) is less than one (1).” is a functional limitation which points to a fundamental frequency below a specific frequency.  

It is noted that claim 5 which depends from claim 1 requires the frequency to be less than 1.4 MHz. It is also noted that claim 5 appears to be consistent with the amendment since the ratio Eh/Ef for a frequency less than 1.4 MHz would be less than 1. Sumiya et al disclose the frequency to be 800 KHz. 

Shichang Wu discloses combining a fundamental sinusoidal waveform with its phase-locked second harmonic waveform generates the duty-cycle adjustable clock waveform. The clock generator maintains zero DC level and minimum reverse bias voltage swing at high microwave and millimeter wave frequencies. Proper phase shift between the fundamental and second harmonic waveforms produces the desired clock waveform.
It would have been obvious to combine a fundamental and harmonic to get a desired wave shape since it was known that ion energy distribution depended upon wave shape. 
Regarding chamber ground, it is known that plasma chambers are grounded to enable applied high frequency power to generate plasma.
It is also noted that since Shichang Wu discloses that a combination of fundamental and harmonics could generate any waveform, Shichang Wu alone could disclose reduction of positive voltage (See Fig 3).
Regarding the limitation “a combiner configured to generate the output wave by combining the multiple high frequency powers such that a potential difference between the plasma and the chamber main body is reduced” read in light of the specification, it is noted that this functional limitation is resulting from the reduction in positive voltage (Para 07). The apparatus of both Sumiya et al and Shichang Wu disclose an apparatus capable of that. 
Regarding claim 3 the reduction at arbitrary level (Abstract). Considering that, the clipper 201b in Fig 6 could be a half wave rectifier when Vb1=0 so that the output in Fig 7 would be a rectified wave.

Regarding claim 5 the frequency could be 800 KHz.
Regarding claim 6 which required a combination of a lower and a higher (harmonic in this case) frequency. This is disclosed by Wu.
Regarding claim 7 reduction of negative voltage is disclosed by Sumiya (Fig 12) and Wu (Fig 5 and 6).

Claim 6 is also rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al (US 20020038631) in view of Shichang Wu (US 6711360) and further in view of Kazuhiro Tomioka (JP 2000-269198).
Sumiya et al as discussed above discloses all the limitations of this claim except application of a lower and a higher frequency.
Kazuhiro Tomioka discloses a combination of a lower frequency and a higher frequency applied to lower electrode (Fig 1-2 and 4 and abstract).
It would have been obvious to combine a low and a high frequency to get a desired wave shape since it was known that ion energy distribution depended upon wave shape. 

Claim 7 is also rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al (US 20020038631) in view of Shichang Wu (US 6711360) and further in view of Tatsumi et al (JP 4-148534).
Sumiya et al as discussed above discloses all the limitations of this claim including selective application of higher frequency or one having negative voltage reduced.

It would have been obvious to select a frequency and clip it arbitrarily to get a desired wave shape since it was known that ion energy distribution depended upon wave shape. 

Response to Amendment and arguments
Applicant’s arguments against Sumiya et al are not persuasive in view of the revised rejection necessitated by the amendment. As discussed the frequency used in Sumiya et al allows the ratio of Eh/Ef to be less than 1. As also noted claim 5 is consistent with amended claim 1 and appears to have same scope. Rejection stays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716